Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 61-69, and 82-94 are pending as of the reply and amendments filed on 1/22/21. Claims 1-60 and 70-81 have been canceled. 
The rejections of claims 1 and 68-69 under 102(a)(1) & 102(a)(2) as being anticipated by Shao are withdrawn in view of the amended claims.
The rejection of claims 62-63 under 35 USC 112(b) is withdrawn in view of the amendments. 
Claims 61-67 and 82-94 were previously rejected under 103 over Shao in view of Sheitman, and further in view of Kay and Mahableshwarkar. Upon consideration of Applicants’ remarks and the evidence shown by Applicants in the specification, this rejection is withdrawn.
Claims 61-69, and 82-94 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Philip Hansen on 3/17/21.
Please amend the claims accordingly:
To claim 69, line 1, after “claim 61” please insert “further”.
To claim 93, line 1, after “claims 82-86” please insert “further”.
To claim 94, line 1, after “claims 82-86” please insert “further”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating schizophrenia comprising administering the compound as shown for a period of four weeks provides the unexpected result of decreasing negative symptoms of schizophrenia or decreasing the negative PANSS score. The closest prior art is Shao, WO 2011069063 (of previous record). Shao teaches fused heterocyclic compounds, including the compound of the instantly claimed method, for treating neurological disorders including psychosis and schizophrenia. However, Shao doesn’t teach or suggest administering the compound for a period of four weeks, or that the compound is effective for decreasing negative symptoms of schizophrenia or decreasing the negative PANSS score after administration for four weeks. Applicants have provided evidence to show the compound of the instant claims, after a 4-week period of administration to patients with schizophrenia, was effective in decreasing negative symptoms of schizophrenia or decreasing the negative PANSS score (see Ex. 3, para [00340-00343] of specification). This benefit is unexpected, particularly as most current antipsychotic medications are ineffective for treating negative symptoms of schizophrenia (see Dedic et. al., The J. Pharmacol. & Exp. Ther., . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The IDS filed on 1/22/21 has been considered. 


Conclusion
Claims 61-69, and 82-94 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627